Citation Nr: 0214303	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for residuals of 
left elbow surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of left elbow surgery.

In August 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDING OF FACT

The veteran's residuals of left elbow surgery are not 
manifested by additional disability that was the result of VA 
hospital care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of left elbow surgery arising 
from VA hospitalization in June 1996 have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.358 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim in the May 2000 rating decision, the 
July 2000 statement of the case, and the June 2002 
supplemental statement of the case (SSOC).  He was 
specifically told that there was no evidence showing that he 
had suffered additional disability due to VA treatment and no 
evidence showing negligence on the part of VA for his current 
symptoms of left arm numbness.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA had informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  The June 2002 SSOC 
specifically notified the veteran of the new regulations that 
implemented VCAA, which included the applicable duties.  
Otherwise, in an August 1999 letter, the RO asked him to 
specify where he had received treatment and solicited 
releases to obtain any private records.  The RO also informed 
him that it would request these records, but that it was his 
responsibility to ensure that the RO received the records.  
The RO informed the veteran that it had requested the 
treatment records from the VA facility in Fort Harrison, 
Montana.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The veteran has stated that 
he has received treatment at VA only.  The RO has obtained 
the VA medical records from the facility in Fort Harrison, 
Montana, and associated them with the record.  The veteran 
has not alleged that there are any additional medical records 
related to treatment for his left arm that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo a VA 
examination in relation to his claim.  

II.  Decision

The veteran claims that he developed additional disability 
following surgery that was done at VA in June 1996.  
Specifically, he states that the numbness he experienced in 
his left arm, between the elbow and the hand, has been made 
worse.

The record reflects that in July 1995, the veteran complained 
of bilateral elbow pain, with the left being greater than the 
right.  The VA examiner stated that the veteran had normal 
range of motion of both elbows and no point tenderness.  He 
entered a diagnostic impression of myalgia.

A November 1995 VA fee-basis medical record shows that the 
veteran was seen with complaints of his bilateral elbow 
feeling swollen.  The examiner stated that physical 
examination revealed peripheral pulses as adequate and 
symmetrical.  Sensory examination showed decreased sensation 
in the right hand fingers compared to the left.  The examiner 
noted there was no joint swelling or tenderness.  He stated 
that nerve conduction studies and electromyography showed the 
presence of ulnar compression neuropathy on the left based on 
a decrease in conduction velocity.  The examiner added that 
there was no corresponding sensory action potential on the 
left when compared to the right.  He also stated there was no 
evidence of denervation in a focal, segmental, or generalized 
distribution.

A March 1996 VA treatment report shows that an 
electromyography was positive for left ulnar nerve 
entrapment.  The examiner noted that it was symptomatic.  He 
reported that the veteran had no weakness and felt tingling 
in the small finger.  Examination revealed a positive Tinel's 
sign of the left ulna.  The examiner stated that sensation 
was decreased in the left hand.  Motor strength was reported 
as 5/5.  

A June 1996 VA hospitalization summary report shows that the 
veteran underwent decompression of the left ulnar nerve.  The 
examiner reported similar findings as those in the March 1996 
treatment report.  He noted that the risks and benefits were 
explained and that the veteran agreed to proceed with 
surgery.  The operative procedure notes show that the veteran 
tolerated the procedure well and left the operating room in 
good condition.  

VA x-rays taken in February 1999 of the left wrist showed a 
finding of negative ulnar variance.  The radiologist stated 
there was no evidence of a fracture, dislocation, or bony 
destructive process.  He also stated the carpus was otherwise 
intact.

A February 1999 independent medical evaluation shows that the 
veteran reported he had fractured his left wrist on two 
occasions during his childhood.  He stated that he had done 
well and had not required any surgical intervention.  The 
veteran also reported that he had noticed pain in his left 
wrist while in the military, which was associated with heavy 
lifting.  He stated he had undergone ulnar nerve compression 
in 1996 at the left elbow, which had caused some residual 
problems.  Currently, the veteran stated he had symptoms 
mainly in the form of numbness of the left hand involving 
primarily the ring and small fingers.  He admitted that this 
had occurred somewhat before and since the ulnar nerve 
surgery in 1996.  

The examiner stated that the veteran had full range of motion 
of the left shoulder without any restriction or complaints.  
He also stated there was full range of motion of the left 
elbow from 0 to 140 degrees.  The examiner noted that there 
was a six centimeter incision on the left elbow.  He reported 
that there was a slightly positive Tinel's sign with pain 
when percussion was applied over the groove and the 
incisional area of the left elbow.  Range of motion of the 
left wrist revealed 70 degrees of volar flexion and 
64 degrees of dorsiflexion.  Sensation revealed a slight 
decrease in sensation in the small and ring fingers of the 
left hand.  The examiner noted that x-rays taken in February 
1999 showed some shortening of the distal ulna in comparison 
to what would ordinarily be expected.  The impressions 
entered were old fracture of the left wrist, by history; 
essentially normal wrists by function; and ulnar neuropathy 
of the left elbow secondary to ulnar compression and recent 
decompression.  The examiner stated that the veteran did not 
have any evidence of a left wrist problem at this point in 
time.  He noted that x-ray findings revealed a slightly 
shortened ulna, which was probably a residual deformity from 
childhood.  The examiner further noted that this did not 
translate into a loss of function or an anatomical deformity.  

A January 2000 independent medical evaluation shows that the 
veteran reported that following service, left elbow symptoms 
continued to be problematic with increasing pain, as well as 
loss of sensation in the left forearm and decreased grip 
strength in the left hand.  The examiner noted the surgery 
that the veteran had undergone in June 1996.  The veteran 
reported that following the surgery, he had continued to 
experience pain in the left forearm with continued loss of 
grip strength, as well as numbness in the fourth and fifth 
digits.  He also reported occasional stabbing pains shooting 
from the medial aspect of the left elbow into the left forth 
and fifth fingers.  Following examination, the examiner 
stated that clinical examination identified the presence of a 
persistent entrapment syndrome of the left elbow, consistent 
with compression of the left ulnar nerve.  He stated that 
despite the 1996 procedure the veteran continued to 
experience symptoms, to include a loss of grip strength, as 
well as paresthesias and loss of sensation along the distal 
distribution of the ulnar nerve involving the fourth and 
fifth fingers.  The examiner also stated that it appeared 
that the veteran had only "moderate benefit" from the 1996 
surgery and that subsequent ulnar nerve procedure may be 
necessary.  He noted that a disability and impairment 
relating to chronic nerve entrapment appeared to exist.

A February 2000 VA treatment report shows that an examiner 
had reviewed the veteran's claim for compensation under 
38 U.S.C.A. § 1151 and stated that ulnar nerve decompression 
was known to be not uniformly successful independent of the 
skill of the operator.  He stated that on the basis of the 
information available, he could not find evidence of 
negligence, lack of skill, or improper procedure.

A March 2001 VA treatment report shows that the veteran was 
seen for evaluation of his left upper extremity.  The 
examiner noted that the veteran had undergone a left ulnar 
transposition in 1996.  The veteran stated that after the 
transposition, he had some general improvement in numbness 
and pain but that he had gradually developed increasing 
numbness and pain in the arm and occasional numbness in the 
dorsum of the hand.  The examiner noted that nerve 
conductions were completed, which showed a very mild slowing 
the median sensory distribution through the carpal tunnel 
segment.  Left median motor was grossly within normal limits 
with no evidence of slowing the wrist segment.  Left ulnar 
sensory distributions were noted to be grossly within normal 
limits with a very slight low normal amplitude of the ulnar 
sensory response.  Following examination, the examiner 
entered conclusions of mild sensory predominate carpal tunnel 
syndrome on the left and grossly normal and sensory 
conduction of the ulnar nerve through the transposed segment.  
The examiner noted there was no evidence of recurring 
compression.

A June 2001 VA treatment report shows that the examiner noted 
the veteran reported the same carpal tunnel syndrome in the 
left wrist, which was worse with use, such as playing the 
guitar.  The examiner stated that there was no thenar 
atrophy, but there was a positive Tinel's sign.  He stated 
that the veteran wanted a carpal tunnel release scheduled for 
this winter.

At the August 2002 hearing before the undersigned, the 
veteran stated that he noticed that his symptoms got worse 
approximately two months following the 1996 surgery.  He 
stated that the symptoms had only gotten worse since that 
time.  The veteran testified he thought that by undergoing 
the surgery, his symptoms would lessen.  He asserted that he 
was not told that the results of the surgery could be 50/50; 
otherwise, he would not have undergone the surgery.  The 
veteran expressed uncertainty as to whether or not he was 
told of the consequences of undergoing the surgery.

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
The Board notes that Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
veteran's claim that gave rise to this appeal was filed after 
October 1, 1997, and thus only the new law applies to the 
veteran's claim.

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1)(A), (B) (West Supp. 2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2001).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See id. at 
(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  Id. at (c)(2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  Id. at (c)(3).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or treatment administered.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of left elbow surgery.  The reasons 
follow.

As stated above, in order to prevail in his claim of 
entitlement to compensation under 38 U.S.C.A. 1151, the 
veteran must demonstrate that he has suffered additional 
disability as a result of hospital care, medical or surgical 
treatment furnished by VA, where such care or treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault or establish 
an event that was not reasonably foreseeable.  The veteran 
has asserted that his symptoms have gotten worse and 
attributed the worsening of the symptoms to the June 1996 
surgery.  However, the evidence of record shows that the 
veteran's complaints of numbness in the left arm between the 
elbow and the hand have essentially remained unchanged.  A 
January 2000 independent medical evaluation indicates that 
the veteran has redeveloped compression of the left ulnar 
nerve, which was the basis for the 1996 surgery.  However, 
testing conducted in March 2001 showed no evidence of 
recurring compression.  Similarly, the veteran has reported 
numbness in his small fingers since the surgery, and in March 
1996, the examiner noted that the veteran reported numbness 
in his small finger.  Regardless of whether the veteran has 
recurring compression, the symptoms described following the 
surgery are very similar to those described prior to the 
surgery.  This tends to establish that the veteran has not 
developed an additional disability.  38 U.S.C.A. 
§ 1151(a)(1)(A).

Nevertheless, even if the Board conceded that the veteran had 
developed an additional disability, the veteran also needs to 
bring forth evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or some fault on the part of 
VA or evidence of an event not reasonably foreseeable.  Here, 
there is evidence to the contrary.  In February 2000, a VA 
examiner reviewed the hospitalization record and stated that 
he found no evidence of negligence, lack of skill or improper 
procedure.  There is no competent evidence to refute this 
finding.  Additionally, the VA examiner stated that nerve 
decompression was known to be not uniformly successful.  The 
Board finds that such is evidence against the finding that 
the veteran's current symptomatology was not reasonably 
foreseeable.

Also, it appears that the veteran was informed of the risks 
and benefits of the surgery and chose to go through the 
surgery.  The Board is aware that the veteran testified at 
the August 2002 hearing that he did not remember being told 
of the possible negative results.  While the undersigned 
Board Member found the veteran to be credible, the 
documentation in the June 1996 VA hospitalization summary 
report is more probative of whether the veteran was informed 
of the risks.  The VA examiner wrote this statement at the 
time of the hospitalization.  The Board finds that such 
report by the examiner, made contemporaneously to the 
surgery, and prior to any claim being filed by the veteran, 
is inherently credible.

Although the veteran has asserted that the June 1996 surgery 
has caused an additional disability and implied that it was 
the result of negligence, there is no indication in the 
record to indicate that he has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

There is no competent and probative evidence of record that 
the veteran suffered additional disability as the result of 
June 1996 decompression of the left ulnar nerve where such 
care or treatment involved carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
or establish an event that was not reasonably foreseeable.  
Based on the above reasons, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not applicable where the 
clear weight of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 55. 

Lastly, the Board is aware that the veteran expressed concern 
at the August 2002 hearing that the January 2000 independent 
medical evaluation was done following the February 1999 
independent medical evaluation because the RO did not like 
the findings in the February 1999 examination and was looking 
for an opinion that would assist in denying his claim.  The 
Board understands the veteran's concern; however, it appears 
that there was a basis for the second independent medical 
evaluation.  See Shoffner v. Principi, No. 99-967 (U.S. Vet. 
App. July 30, 2002).  At the time of the February 1999 
examination, the veteran was seeking service connection for a 
left wrist disorder.  The February 1999 examination report 
clearly addresses the veteran's left wrist disability.  The 
January 2000 examination was done after the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 in August 
1999.  There is an examination request of record, dated 
November 1999, wherein it is clear that the RO was seeking 
assistance with the veteran's new claim related to the June 
1996 surgery.  Thus, it appears that the basis for the 
January 2000 examination was in connection with the veteran's 
new claim for compensation benefits, which, as stated above, 
was in compliance with the duty to assist.



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of left elbow surgery is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

